Citation Nr: 0311603	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for arthritis of 
the lumbar spine and the cervical spine, and denied an 
increased rating for traumatic arthritis of the left first 
and second toes.  The veteran disagreed only with the denial 
of service connection for arthritis of the lumbar spine and 
the cervical spine, and a statement of the case was issued to 
him in August 2002.  He perfected his appeal to the Board 
later that month.

In his May 2001 claim, the veteran raised a claim for service 
connection for bilateral pes planus, including secondary to 
his service-connected traumatic arthritis of the left first 
and second toes.  This issue has not been adjudicated by the 
RO and is not currently before the Board.  It is referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The competent (medical) evidence of record does not 
establish that either the veteran's cervical spine or lumbar 
spine disability is related to his military service, 
including an alleged injury in service; continuity of 
symptomatology has not been demonstrated and arthritis of 
these joints was not diagnosed within one year of his 
discharge from service.  




CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2002); 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).  

2.  A cervical spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002) (to be codified in pertinent part at 
38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, in a June 2001 
letter, the RO informed the veteran of the evidence required 
to support his claims, and asked him to identify any 
outstanding medical records that could be requested on his 
behalf.  Additionally, he was informed that VA would obtain 
his service medical records, VA records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  Furthermore, the new regulations were outlined for 
the veteran in the August 2002 statement of the case.  There 
is no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim and identified the evidence that VA was to acquire on 
his behalf as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's service medical 
records and VA treatment records were included in the record.   
He was afforded VA examinations and an opinion was obtained 
in July 2001.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal.  In the March 2002 notice of 
disagreement, the veteran's representative asserted that the 
veteran's service medical records were incomplete because 
there were no records showing treatment at the time of the 
accident or when the veteran reported back to active duty.  
He reported that there was a DA Form 8-275-3 "showing that a 
Permanent Record this hospital 8 Jul 70, Reg. #51407."  This 
statement is unclear; however, the Board points out that the 
record clearly indicates that the injury was sustained while 
the veteran was on leave and he was initially treated at a 
private hospital.  Furthermore, the service medical records 
do reflect follow-up treatment for his foot disability and 
there is no indication that they are incomplete.  For the 
purposes of this decision, the Board has presumed that the 
veteran's statements regarding the accident are true.  Hence, 
the Board finds that the duty to assist has been met and no 
further assistance would aid in substantiating the claims.  

Finally, more than one year has elapsed since the initial 
notification in a letter dated in June 2001, of the 
information and evidence necessary to substantiate the 
claims, including that which the veteran must submit and the 
development assistance provided by VA.  As such, issuance of 
this Board decision is in compliance with 38 U.S.C.A. § 5103 
(West 2002).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).   

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  If the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records show that the veteran was diagnosed 
with traumatic arthritis of the first and second toes on the 
left foot, and was placed on a permanent limitation of duty 
profile.  There is no indication that the veteran injured his 
neck or low back in service, and upon separation examination 
in November 1971, no clinical abnormalities of the lumbar or 
cervical spine were reported.  In a September 1970 letter 
from a private physician, it was noted that the veteran's 
father had rheumatoid arthritis with marked deformity of the 
dorsal lumbar spine.  

In a Report of Accidental Injury completed in July 1970, the 
veteran reported that, while he was on authorized leave, he 
had tripped under a back tire of a car and broke three of his 
toes.  They were repaired at a private hospital; however, 
they were taped incorrectly when he returned to active duty.  
He did not mention any injury to his low back or neck.  

The veteran currently asserts that he injured his neck and 
low back at the time he injured his toes.  The contemporary 
evidence of record does not support this assertion.  
Nevertheless, even accepting the veteran's statement that he 
injured his neck and back during that incident in service, 
upon VA examination in July 2001, the examiner noted that a 
positive HLA-B27 antigen on blood testing suggested that it 
was as likely as not that the veteran's current degenerative 
changes in the cervical and lumbar spines were due to an 
inflammatory arthritic condition such as ankylosing 
spondylitis.  The examiner concluded that the arthritic 
changes were not traumatic in nature.  As such, current 
cervical and/or lumbar spine disabilities have not been 
associated with the veteran's reported injury in service.  
Additionally, there is no medical evidence documenting 
continuity of symptomatology since the veteran's discharge 
from service for disabilities related to his low back or 
neck; and arthritis of the neck or low back was not diagnosed 
within one year of discharge.  See 38 C.F.R. §§ 3.303(b), 
3.309(a).  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his currently 
diagnosed neck and low back disorders and his military 
service, the Board notes that, as a lay person the veteran is 
not capable of opining on matters requiring medical 
knowledge, such as medical causation.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his opinion is 
not sufficient to establish service connection for the 
claimed neck and low back disabilities.  

As such, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for 
cervical spine and lumbar spine disabilities.  The veteran 
was not diagnosed with arthritis of the neck and/or low back 
in service, and the disease was not manifested to a 
compensable degree within one year of his discharge from 
service.  Continuity of symptomatology has not been 
demonstrated since discharge from service.  Finally, there is 
no medical opinion suggesting that the currently diagnosed 
neck and/or low back disorders are related to any incident of 
the veteran's active military service, including the accident 
in July 1970.  Accordingly, service connection for 
disabilities of the cervical spine and the lumbar spine must 
be denied.  See Gilbert, supra.  


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

